Per Curiam,
In the court below this case was heard on the demurrer to appellant’s petition for a bill of review of the accounts specified therein. The demurrer was sustained and the petition dismissed at the petitioner’s costs, and hence this appeal.
A careful consideration of the record has satisfied us that no other decree should have been made, and that neither of the questions involved requires further discussion.
For reasons given in the opinion of the learned judge of the orphans’ court, the decree is affirmed and appeal dismissed at appellant’s costs.